DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
In claims 2-14, line 1, “A” should read --The--.
         Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 9-10, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bober et al. (US 2020/0158693 A1, hereinafter referred to as “Bober”) in view of Surenovich (RU 2756683 C1, hereinafter referred to as “Surenovich”).
Regarding claim 1, Bober teaches a device for measuring fluid flow in a pipe, the device comprising:(a) A pipe section comprising an even number of walls in the range 4-16, a first and second end, and a longitudinal axis, the pipe section of polygonal cross-section (para. [0110]: It is also not necessary that in the n-cornered design of the cross-section of the measuring channel 3, the number n is an even number. There are also embodiments possible in which the measuring channel 3, for example, has a pentagonal or a heptagonal cross section perpendicular to its center axis M ), para. [0075]: in this first embodiment, a total of six ultrasonic transducers 11, 12, 21, 22, 31, 32 are disposed in the housing 4 for the respective emitting and receiving of ultrasonic signals, namely two first ultrasonic transducers 11, 12, two second ultrasonic transducers 21, 22 and two third ultrasonic transducers 31, 32 ); and (c) A signals converter for processing the signals into a fluid flow rate value (para. [0102]: since the ultrasonic transducers 11, 12, 21, 22, 31, 32 are also arranged around the measuring channel 3 and measure in three different measuring planes M1, M2, M3, the measuring volume in the measuring channel 3 is completely applied with ultrasonic signals. This further increases the reliability and reproducibility of the measurement. In particular, the influence of inhomogeneities of the flow in the measuring channel 3 is drastically reduced ); wherein opposing walls of the pipe section are of identical length and width (Fig. 3 exhibits that opposing walls of the pipe section are of identical length and width); wherein the plurality of ultrasound transducers comprise pairs of ultrasound transducers arranged on opposing walls and/or the same wall of the pipe section (Fig. 3 exhibits that the plurality of ultrasound transducers comprise pairs of ultrasound transducers arranged on opposing walls and/or the same wall of the pipe section), wherein the device comprises at least two pairs of ultrasound transducers, wherein each pair of ultrasound transducers comprises a first and second ultrasound transducer (para. [0076]: the first ultrasonic transducers 11, 12 form a first pair of transducers and define a first measuring section 81, via which the two first ultrasonic transducers 11, 12 can exchange ultrasonic signals with each other; para. [0077]: the second ultrasonic transducers 21, 22 form a second pair of transducers and define a second measuring section 82, via which the two second ultrasonic transducers 21, 22 can exchange ultrasonic signals with each other; para. [0078]: the third ultrasonic transducers 31, 32 form a third pair of transducers and define a third measuring section 83, via which the two third ultrasonic transducers 31, 32 can exchange ultrasonic signals with each other), the first ultrasound transducer arranged to emit ultrasound through any fluid flowing in the pipe section towards the second ultrasound transducer and to receive ultrasound emitted by the second ultrasound transducer wherein the first and second ultrasound transducers are in spaced arrangement in a direction parallel to the longitudinal axis of the pipe section (see Fig. 3 and  para. [0076]-[0078] above). 
Bober does not specifically teach the ratio of the width to the height of the cross-section is in the range 0.3:1 to 1:0.3.
However, Surenovich teaches the ratio of the width to the height of the cross-section is in the range 0.3:1 to 1:0.3 (page 4, lines 26-30: the cross-sectional area of a thin-walled rectangular profile can be calculated along the length of the center line: A = 2Ut (1 + 1 / n).  The radii of gyration of the section; page 4, line 51-page 5, line 7: to find the extreme value of the moment of resistance of the section W x, its formula must be differentiated with respect to the variable n and, equating to zero the derivative (dW x / dn = 0), to obtain an equation of the second degree n 2 + 0.6666666 n-0.3333333 = 0 with roots n 1 = -0.9999999; n 2 = 0.3333333).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of the width to the height of the cross-section such as is described in Surenovich into Bober, in order to re-profiling a round pipe, including technological operations to change the cross-section (page 3, lines 32-33).
Regarding claim 2, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches that the fluid is a liquid and/or a gas (para. [0004]: it is a further aspect that the substances to be measured are often chemically highly aggressive, for example the substances are acids or alkalis such as sulfuric acid, hydrochloric acid, nitric acid or ammonia water).  
Regarding claim 3, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches that the pipe section comprises an even number of walls in the range 4-1para. [0110]: it is also not necessary that in the n-cornered design of the cross-section of the measuring channel 3, the number n is an even number. There are also embodiments possible in which the measuring channel 3, for example, has a pentagonal or a heptagonal cross section perpendicular to its center axis M).  
Regarding claim 4, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches that all the walls of the pipe section are of identical length and width (Fig. 3 exhibits that all the walls of the pipe section are of identical length and width).  
Regarding claim 5, Bober in view of Surenovich teaches all the limitation of claim 1.  Bober does not specifically teach that the ratio of the width to the height of the pipe section is in the range 0.4:1 to 1:0.4.
However, Surenovich teaches that the ratio of the width to the height of the pipe section is in the range 0.4:1 to 1:0.4 (page 4, lines 26-30: the cross-sectional area of a thin-walled rectangular profile can be calculated along the length of the center line: A = 2Ut (1 + 1 / n).  The radii of gyration of the section; page 5, lines 38-39: the results obtained can be considered quite promising for further elaboration of a new solution in the practice of designing light metal structures of buildings and structure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of the width to the height of the pipe section such as is described in Surenovich into Bober, in order to re-profiling a round pipe, including technological operations to change the cross-section (page 3, lines 32-33).
Regarding claim 6, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches comprising 2 to 20 pairs of ultrasound transducers (para. [0075]: In this first embodiment, a total of six ultrasonic transducers 11, 12, 21, 22, 31, 32 are disposed in the housing 4 for the respective emitting and receiving of ultrasonic signals).  
Regarding claim 7, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches the plurality of ultrasound transducers may be in the form of an array of ultrasound transducers (Fig. 3 exhibits that the plurality of ultrasound transducers may be in the form of an array of ultrasound transducers).  
Regarding claim 8, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches the first and second ultrasound transducers are arranged on the walls of the pipe section in respectively two parallel cross- sectional planes (para. [0102]: Since the ultrasonic transducers 11, 12, 21, 22, 31, 32 are also arranged around the measuring channel 3 and measure in three different measuring planes M1, M2, M3, the measuring volume in the measuring channel 3 is completely applied with ultrasonic signals. This further increases the reliability and reproducibility of the measurement), or the first ultrasound transducers may be arranged on the walls of the pipe section in a plurality of parallel cross-sectional planes and the second ultrasound transducers may be arranged on the walls of the pipe section in a plurality of parallel cross-sectional planes (para. [0076] the first ultrasonic transducers 11, 12 form a first pair of transducers and define a first measuring section 81, via which the two first ultrasonic transducers 11, 12 can exchange ultrasonic signals with each other).  
Regarding claim 9, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches all the first and second ultrasound transducers are arranged on opposing walls of the pipe section respectively (Fig. 3 exhibits that all the first and second ultrasound transducers are arranged on opposing walls of the pipe section respectively), optionally wherein all the first ultrasound transducers are aligned such that all ultrasound beams, when the device is in use, are in parallel (para. [0076] the first ultrasonic transducers 11, 12 form a first pair of transducers and define a first measuring section 81, via which the two first ultrasonic transducers 11, 12 can exchange ultrasonic signals with each other).  
Regarding claim 11, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches the first and second ultrasound transducers are arranged on the walls of the pipe section in respectively two parallel cross-sectional planes (Fig. 3 exhibits that the first and second ultrasound transducers are arranged on the walls of the pipe section in respectively two parallel cross-sectional planes), wherein all the first and second ultrasound transducers are arranged on opposing walls of the pipe section respectively, and wherein the first transducers are arranged on opposing walls and the second transducers are arranged on opposing walls (Fig. 3 exhibits that all the first and second ultrasound transducers are arranged on opposing walls of the pipe section respectively, and wherein the first transducers are arranged on opposing walls and the second transducers are arranged on opposing walls).
Regarding claim 12, Bober in view of Surenovich teaches all the limitation of claim 1, in addition, Bober teaches the plurality of ultrasound transducers are arranged on all the walls (Fig. 3 exhibits that the plurality of ultrasound transducers are arranged on all the walls).  
Regarding claim 13, Bober in view of Surenovich teaches all the limitation of claim 1.  Bober does not specifically teach that the greater of the width or height of the cross-section is less than 150.
However, Surenovich teaches that the greater of the width or height of the cross-section is less than 150 (page 4, lines 26-30: the cross-sectional area of a thin-walled rectangular profile can be calculated along the length of the center line: A = 2Ut (1 + 1 / n).  The radii of gyration of the section; page 4, line 51-page 5, line 7: to find the extreme value of the moment of resistance of the section W x, its formula must be differentiated with respect to the variable n and, equating to zero the derivative (dW x / dn = 0), to obtain an equation of the second degree n 2 + 0.6666666 n-0.3333333 = 0 with roots n 1 = -0.9999999; n 2 = 0.3333333).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the greater of the width or height of the cross-section such as is described in Surenovich into Bober, in order to re-profiling a round pipe, including technological operations to change the cross-section (page 3, lines 32-33).
Regarding claim 15, Bober teaches a method for measuring fluid flow in a pipe, the method comprising the steps of: (a) Passing a fluid in a given direction through the pipe section of a devicepara. [0039]: Inserting the pipe into the measuring channel of the ultrasonic measuring device; para. [0040] Attaching the housing of the ultrasonic measuring device to the pipe in such a way that the pipe is received in the measuring channel and fixed with respect to the housing), then (b) Passing an ultrasonic beam between each pair of ultrasound transducers in an upstream and downstream direction with respect to the given direction of flow of the fluid (para. [0025]: it is advantageous if the ultrasonic transducers are arranged and aligned in such a way that each pair of transducers can apply ultrasonic signals to a different channel surface in each case. In the case of a design with, for example, six ultrasonic transducers, a total of three different channel surfaces are then applied with ultrasound; para. [0041] emitting and receiving of measuring signals by the at least four ultrasonic transducers; para. [0042] transmitting the received measuring signals to an evaluation unit); then 
(c) Measuring the time the ultrasonic beam takes to pass between each pair of ultrasound transducers in an upstream and downstream direction with respect to the given direction of flow of the fluid (para. [0043] detecting at least one parameter, which depends on the sound propagation in the fluid, by the received measuring signals); and (d) Calculating the flow rate of the fluid (para. [0101]: this transit time difference between the measuring signals in the flow direction A and the measuring signals against the flow direction A is directly dependent on the flow velocity of the fluid in the pipe 100. Thus, the flow velocity and thus the flow rate of the fluid through the pipe 100 can be detected from the transit time difference).
	Bober does not specifically teach the pipe section of a device according to claim 1.
However, Surenovich teaches the pipe section of a device according to claim 1 (page 4, lines 26-30: the cross-sectional area of a thin-walled rectangular profile can be calculated along the length of the center line: A = 2Ut (1 + 1 / n).  The radii of gyration of the section; page 4, line 51-page 5, line 7: to find the extreme value of the moment of resistance of the section W x, its formula must be differentiated with respect to the variable n and, equating to zero the derivative (dW x / dn = 0), to obtain an equation of the second degree n 2 + 0.6666666 n-0.3333333 = 0 with roots n 1 = -0.9999999; n 2 = 0.3333333).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of the width to the height of the cross-section such as is described in Surenovich into Bober, in order to re-profiling a round pipe, including technological operations to change the cross-section (page 3, lines 32-33).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bober in view of Surenovich further in view of Schob et al. (US 2019/0154480 A1, hereinafter referred to as “Schob”).
Regarding claim 10, Bober in view of Surenovich teaches all the limitation of claim 1.  Bober teaches that para. [0076] the first ultrasonic transducers 11, 12 form a first pair of transducers and define a first measuring section 81, via which the two first ultrasonic transducers 11, 12 can exchange ultrasonic signals with each other).  
Bober and Surenovich do not specifically teach that all of the first and second ultrasound transducers are arranged on the same wall.
However, Schob teaches that all of the first and second ultrasound transducers are arranged on the same wall (Fig. 2 exhibits that all of the first and second ultrasound transducers are arranged on the same wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the all of the first and second ultrasound transducers are arranged on the same wall such as is described in Schob into the system of Bober and Surenovich, in order to provide measurement on a fluid flowing in a pipe and to a method for the ultrasonic measurement on a fluid flowing in a pipe (para. [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bober in view of Surenovich further in view of Ledoux et al. (EP 0301697 A2, hereinafter referred to as “Ledoux”).
Regarding claim 14, Bober in view of Surenovich teaches all the limitation of claim 1, Bober and Surenovich do not specifically teach that flared pipe sections are attached to each of the first and second ends of the pipe section thereby to permit attachment to upstream and a downstream pipe sections of circular cross-section.
However, Ledoux teaches that flared pipe sections are attached to each of the first and second ends of the pipe section thereby to permit attachment to upstream and a downstream pipe sections of circular cross-section (page 3, lines 32-34: the open ends of the pipe or pipes, which define the overall length to be lined, are provided with conventional radial flanges to facilitate attachment to adjacent pipe sections).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flared pipe sections such as is described in Ledoux into the system of Bober and Surenovich, in order to deform an initially extruded tubular cross-section without adverse effect on its structural integrity, and in such a manner that its initially extruded tubular cross-section can be restored (page 2, lines 24-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                            
/LEE E RODAK/           Primary Examiner, Art Unit 2858